Order, Supreme Court, Bronx County (Ethan Greenberg, J.), entered May 3, 2012, which specified and informed defendant that the court would resentence him to a term of 15 years, with five years’ postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that the proposed resentence run concurrently with an undischarged sentence, and otherwise affirmed.
Although the order is silent as to whether the proposed resentence is to run consecutively to or concurrently with defendant’s undischarged sentence imposed on another conviction, we modify to make clear that the sentences are to run concurrently. The sentences originally ran concurrently, and when a defendant is resentenced under the Drug Law Reform Act (L 2004, ch 738, § 23), the issue of concurrent versus consecutive sentencing may not be revisited (People v Acevedo, 14 NY3d 828 [2010]). Concur — Andrias, J.P., Sweeny, Acosta, Saxe and Clark, JJ.